                                            Case 5:19-cv-06474-BLF Document 29 Filed 02/12/20 Page 1 of 3




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA
                                   5
                                                                             SAN JOSE DIVISION
                                   6

                                   7

                                   8       SCOTT JOHNSON,                                  Case No. 19-cv-06474-BLF
                                   9                    Plaintiff,                         ORDER DENYING DEFENDANTS
                                  10                                                       YOUN LEE AND JEONG AE LEE’S
                                                  v.                                       MOTION TO DISMISS
                                  11
                                           IN SUK JUN et al.,
                                  12                                                       [Re: ECF 16]
Northern District of California
 United States District Court




                                                        Defendants.
                                  13

                                  14           In this action, Plaintiff Scott Johnson asserts claims under Title III of the Americans with
                                  15   Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101, et seq., and the California Unruh Civil Rights
                                  16   Act (the “Unruh Act”), Cal. Civ. Code §§ 51-53. See generally Compl., ECF 1. Mr. Johnson seeks
                                  17   injunctive relief along with statutory damages, attorneys’ fees, and costs. Id. In response, Jung
                                  18   Youn Lee and Jeong Ae Lee (together, “Lee Defendants”)1 have filed this motion to dismiss. Mot.
                                  19   to Dismiss, ECF 16.      Mr. Johnson opposes this motion.       Opposition to Motion to Dismiss
                                  20   (“Opp’n.”), ECF 20. This matter was previously deemed suitable for determination without oral
                                  21   argument. See ECF 27. For the reasons discussed below, the Court DENIES Lee Defendants’
                                  22   motion to dismiss.
                                  23           According to his Complaint, Mr. Johnson is a level C-5 quadriplegic who cannot walk and
                                  24   has significant manual dexterity impairments. Compl. ¶ 1. Mr. Johnson uses a wheelchair for
                                  25   mobility and has a specially equipped van. Id. Lee Defendants are proprietors of Eastridge Liquors
                                  26
                                       1
                                  27     The Complaint includes claims against two additional defendants: In Suk Jun and Kyu Jin Jun
                                       (together, “Jun Defendants”). Default has been entered against Jun Defendants. See ECF 23, 24.
                                  28   Jun Defendants have not signed on to the motion to dismiss currently before the Court. See
                                       generally, ECF 16.
                                           Case 5:19-cv-06474-BLF Document 29 Filed 02/12/20 Page 2 of 3




                                   1   (the “Store”), located at 1855 Tully Road, San Jose, California. Mot. to Dismiss at 2.

                                   2           Mr. Johnson alleges that a barrier at the Store prevented him from enjoying full and equal

                                   3   access to the facility. Compl. ¶ 15. Specifically, Mr. Johnson alleges that he visited the Store on

                                   4   several occasions, including twice in April 2019 and once in May 2019. Id. ¶ 14. During each of

                                   5   those visits, Mr. Johnson claims that Lee Defendants failed to provide accessible parking. Id. ¶ 13.

                                   6   According to Mr. Johnson, Lee Defendants’ failure to provide accessible facilities created

                                   7   “difficulty and discomfort” for him. Id. ¶ 16. Mr. Johnson claims that he will return to the Store

                                   8   once it is represented to him that the Store and its facilities are accessible. Id. ¶ 19.

                                   9           In their motion to dismiss, Lee Defendants contend that their landlord built a new parking

                                  10   lot in October 2018 in compliance with the ADA, the 1992 ADA Accessibility Guidelines (the

                                  11   “ADAAG”), and the California Building Code in force at the time of the construction. Mot. to

                                  12   Dismiss at 2. Lee Defendants provide the City of San Jose’s approved plan number (17-002139)
Northern District of California
 United States District Court




                                  13   and inspection card number (17044235). Id. Lee Defendants claim that there have been no

                                  14   alterations, repairs, or improvements to the parking lot since the completion of construction. Id.

                                  15   Lee Defendants argue that since the parking lot has been in compliance with the ADA and the

                                  16   ADAAG when Plaintiff visited in April and May 2019, that “Plaintiff’s allegations are absolutely

                                  17   false.” Id. In support of their position, Lee Defendants provide several photographs attached to

                                  18   their motion to dismiss. See generally Mot. to Dismiss.

                                  19           Mr. Johnson opposes Lee Defendants’ motion to dismiss on the ground that “it is solely

                                  20   based on extrinsic evidence and jurisdictional facts are intertwined with the merits of Plaintiff’s

                                  21   claims.” Opp’n at 1. Mr. Johnson further argues that Lee Defendants have not provided sufficient

                                  22   evidence (e.g., data on the slope and cross-slope of the parking space and access aisle) to support

                                  23   their claim that the Store’s parking lot complies with the ADA requirements. Opp’n at 3. The Court

                                  24   agrees with Plaintiff that Lee Defendants’ motion is, in effect, a premature motion for summary

                                  25   judgment. Opp’n at 2. Lee Defendants’ motion merely challenges the factual allegations in the

                                  26   Complaint, which is improper at this stage. See Mot. to Dismiss. Moreover, Mr. Johnson challenges

                                  27   the sufficiency of the evidence provided. See Opp’n. “When reviewing motions to dismiss, we

                                  28   must accept all factual allegations of the complaint as true and draw all reasonable inferences in
                                                                                           2
                                              Case 5:19-cv-06474-BLF Document 29 Filed 02/12/20 Page 3 of 3




                                   1   favor of the nonmoving party.” Bernhardt v. Cty. Of Los Angeles, 279 F.3d 862, 867 (9th Cir. 2002)

                                   2   (citations omitted). Thus, Lee Defendants’ motion to dismiss is DENIED.

                                   3            Additionally, the Court notes that any doubt either party has about the ADA compliance of

                                   4   the parking lot can be resolved by the procedure provided in General Order 56 – specifically, the

                                   5   joint site inspection, which is yet to take place in this case.

                                   6     I.     ORDER
                                   7            For the foregoing reasons, the Court DENIES Lee Defendants’ Motion to Dismiss at ECF

                                   8   16.

                                   9            IT IS SO ORDERED
                                  10

                                  11   Dated: February 12, 2020

                                  12
Northern District of California
 United States District Court




                                                                                          ______________________________________
                                  13
                                                                                          BETH LABSON FREEMAN
                                  14                                                      United States District Judge

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
